                    IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAI‘I


    PATRICIA HUNT,                                  Case No. 19-cv-00490-DKW-RT

                Plaintiff,
                                                    ORDER DISMISSING ACTION
         v.                                         WITHOUT FURTHER LEAVE TO
                                                    AMEND.1
    DIANE YOSHIMURA, et al.,

                Defendants.



        On January 17, 2020, Plaintiff Patricia Hunt filed a second amended

complaint (SAC) in this action after this Court had dismissed her two prior

pleading attempts with leave to amend.2 In the latter of those dismissals, the Court

gave Plaintiff “one last opportunity” to amend her allegations so as to comply with

the Federal Rules and the Court’s guidance. In the SAC, Plaintiff demonstrably

fails in that endeavor. As with the first amended complaint, Plaintiff has once

again failed to take any of this Court’s instructions into account, including the need

to adequately allege a jurisdictional basis for this lawsuit. As result, having


1
  Pursuant to Local Rule 7.1(c), the Court finds these matters suitable for disposition without a
hearing.
2
  The Court notes that Plaintiff also filed a second amended complaint on January 10, 2020. Dkt.
No. 21. As far as the Court can discern, the two second amended complaints appear almost (if
not entirely) identical, except in one respect. The January 10 version was not signed by
Plaintiff, while the January 17 version contains her signature. Accordingly, this Order addresses
the signed second amended complaint – the January 17 version.
provided Plaintiff with multiple opportunities (and extensions of time) to amend

her allegations, this action is DISMISSED WITHOUT FURTHER LEAVE TO

AMEND.

                        PROCEDURAL BACKGROUND

      This action began on September 9, 2019 with the filing of Hunt’s original

complaint and an application to proceed in forma pauperis. Dkt. No. 1. After

granting the application to proceed in forma pauperis, the Court dismissed the

action with leave to amend on September 17, 2019. Dkt. No. 4. Among other

things, the Court found that Hunt had failed to allege her claims in a plain fashion,

in violation of Federal Rule of Civil Procedure 8, and, at best, the jurisdictional

basis for this case was “nebulous.” The Court allowed Hunt until October 18,

2019 to file an amended complaint, a date that was subsequently extended to

November 29, 2019 at her request. Dkt. No. 12.

      On November 29, 2019, Hunt filed an untitled document in which it

appeared she was asking for additional time to file an amended complaint. Dkt.

No. 14 at 11. That notwithstanding, attached to the untitled document was an

amended complaint, which was substantially longer than the original. Dkt. No.

14-1. The Court construed the untitled document as a motion for extension of

time, which was denied as moot, and screened the attached complaint as the first


                                           2
amended complaint. Dkt. No. 15. In doing so, the Court, again, dismissed this

action because Hunt failed to follow any of instructions set forth in the September

17, 2019 Order. Nonetheless, the Court allowed Hunt “one last opportunity” to

amend her allegations in this case, providing her until January 3, 2020 to do so.

Id.

      On January 3, 2020, Hunt filed an “urgent request for motion for extension

of five business days” to file her amended complaint, Dkt. No. 18, which the Court

granted, extending the deadline to file until January 10, 2020, Dkt. No. 19. On

January 10, 2020, Hunt filed an unsigned second amended complaint. Dkt. No.

21. On January 17, 2020, Hunt filed a second amended complaint containing a

signature, Dkt. No. 24, which the Court accepts as the operative pleading for

present purposes.

                                   DISCUSSION

      The Court liberally construes a pro se complaint. Eldridge v. Block, 832

F.2d 1132, 1137 (9th Cir. 1987). However, the Court cannot act as counsel for a

pro se litigant, such as by supplying the essential elements of a claim. Pliler v.

Ford, 542 U.S. 225, 231 (2004); Ivey v. Bd. of Regents of Univ. of Alaska, 673 F.2d

266, 268 (9th Cir. 1982).




                                          3
      As with Hunt’s prior complaints, the SAC fails to follow the Federal Rules

of Civil Procedure and this Court’s instructions, and fails to adequately allege a

jurisdictional basis for this case. Focusing first on the failure to adequately allege

jurisdiction, in the SAC, Hunt appears to rely upon both federal question

jurisdiction, in that she cites numerous federal statutes, and diversity jurisdiction,

in that she asserts that this case involves a matter in controversy exceeding

$75,000. As for the latter, as the Court explained in the September 17, 2019

Order, even if this case involved a matter in controversy exceeding $75,000, that

does not mean that diversity jurisdiction exists. In addition to the amount in

controversy, Hunt must also allege that the parties to this action are completely

diverse. See Dkt. No. 4 at 5 (quoting Morris v. Princess Cruises, Inc., 236 F.3d

1061, 1067 (9th Cir. 2001)). In other words, Hunt must allege that she is a citizen

of a state different than each of the defendants. Id. Hunt fails to do this in the

SAC, even though she was explicitly instructed to do so in the September 17, 2019

Order if she intended to rely on diversity jurisdiction. See id. Moreover, it does

not appear that Hunt could allege diversity, given that the allegations of the SAC,

liberally construed, reflect that at least two of the defendants (Diane Yoshimura

and Jennifer Wise), and Hunt herself, are each citizens of Hawai‘i.




                                            4
      With respect to federal question jurisdiction, while Hunt cites numerous

federal statutes as having been allegedly violated, not one of them appears to be

applicable here. First, the vast majority of the statutes to which Hunt refers are

federal criminal statutes, none of which provide this Court with jurisdiction over

this civil action. Only the United States may enforce those statutes, not an

individual, like Hunt. Those criminal statutes aside, Hunt also cites 40 U.S.C.

Section 3703 and 42 U.S.C. Sections 1983, 1985, and 1988. Section 3703,

however, concerns the reporting of unpaid wages on contracts involving public

works of the federal government. 40 U.S.C. § 3701(b). As such, no possible

construction of the SAC, or any conceivable amendment, would appear able to

bring Hunt’s alleged events within the reach of that statute. As for the civil rights

statutes, Sections 1983, 1985, and 1988, the former is not applicable here because

the defendants in this action are private individuals, not state actors. 42 U.S.C. §

1983 (providing that every person acting under color of state law shall be liable to

a person whose federal rights are injured by such action). Section 1988 does not

provide substantive jurisdiction here because it is merely a remedial statute in the

event that a plaintiff is successful under another civil rights statute. 42 U.S.C. §

1988(b) (providing that a “prevailing party” may be entitled to a reasonable




                                           5
attorney’s fee).3 Finally, Section 1985 also does not provide jurisdiction here

under the alleged facts of this case. Section 1985 prohibits, inter alia,

conspiracies to deprive a person of equal protection or privileges of federal law.4

42 U.S.C. § 1985(3). Liberally construing the SAC, nothing therein alleges a

conspiracy to deprive Hunt of the equal protection or privileges of federal law.

Instead, with respect to the named defendants, the SAC alleges that Yoshimura

failed to pay Hunt’s housekeeping-related wages, Yoshimura and Wise (and

“possibly” Defendant Marie Taufe) attempted to destroy Hunt’s good name,5

Yoshimura and Wise threatened Hunt not to try collecting her unpaid wages, and

Yoshimura lied to a Maui police officer.

       Aside from the SAC’s jurisdictional defects, the SAC, like both of its

predecessors, ignores the dictates of Federal Rule of Civil Procedure 8 and the

Court’s prior instructions – independent reasons for dismissing this action. The



3
  In addition, the Court notes that, because Hunt is proceeding pro se, she would not be entitled to
an attorney’s fee award, even if she prevailed. Gonzalez v. Kangas, 814 F.2d 1411, 1411-12
(9th Cir. 1987) (concluding that a pro se party was not entitled to an award of attorney’s fees
under Section 1988).
4
  Section 1985 also prohibits conspiracies to (1) prevent a person from accepting or holding an
office of the United States, and (2) obstruct justice in a United States court. 42 U.S.C.
§1985(1)-(2). No construction of the SAC remotely suggests that the foregoing conspiracies are
in play here. Notably, with respect to the latter conspiracy, although the SAC arguably alleges
some form of obstruction of justice, any such obstruction concerns justice in a state, rather than
federal, proceeding.
5
  As in prior iterations of the SAC, Hunt again spells Defendant Taufe’s first name in at least two
different ways, both Marie and Maria. See Dkt. No. 4 at 3 n.3.
                                                  6
SAC remains an uninterrupted stream of text for its entire length with no attempt to

differentiate (or set forth) distinct claims or even number the pages or paragraphs

contained therein. In the September 17, 2019 Order, the Court specifically

instructed Hunt to correct these pleading deficiencies. See Dkt. No. 4 at 3-4.

Hunt, instead, has ignored that instruction. Moreover, it is simply not possible to

construe the SAC (or any of the filed complaints) as containing the “short and

plain” statements required by Rule 8(a). See Fed.R.Civ.P. 8(a) (requiring “a short

and plain statement of the claim showing that the pleader is entitled to relief….”).

Because Hunt has been provided two prior opportunities to correct the Rule 8

deficiencies with her allegations, and has failed to do so, the Court declines to

provide her further leave to amend.6




6
 Buried within the SAC, Hunt requests “30 days to amend this complaint as per her numerous
FOIA requests…to show the court the damages that have been done to [her]….” Dkt. No. 24 at
14. The Court will not allow any further time for Hunt to collect evidence through way of her
Freedom of Information Act requests, not the least because such evidence is unnecessary at this
stage in the proceedings and has little, if anything, to do with addressing the pleading
deficiencies described in the Court’s prior orders.
                                               7
                                       CONCLUSION

       For the reasons set forth herein, this action is DISMISSED WITHOUT

FURTHER LEAVE TO AMEND. After entry of this Order, the Clerk is directed

to CLOSE this case.7

       IT IS SO ORDERED.

       Dated: January 30, 2020 at Honolulu, Hawai‘i.




Patricia Hunt v. Diane Yoshimura, et al; Civil No. 19-00490 DKW-RT; ORDER
DISMISSING ACTION WITHOUT FURTHER LEAVE TO AMEND




7
 Finally, the Court notes that, in the SAC, Hunt requests that “this case be heard in Florida and
not Hawaii” because she has witnessed “public corruption” in Maui and fears for her safety.
Dkt. No. 24 at 2. The Court declines to transfer this case for those unsubstantiated reasons and
because none of the alleged events or parties have any connection to Florida. See 28 U.S.C.
§ 1391(b) (explaining where a civil action may be brought in the district courts of the United
States).
                                                 8
